Wells, J.
Issues having been submitted to a jury, their verdict, finding connivance, is a bar to the divorce sought. Ho decree could be entered except in conformity with the verdict. Gen. Sts. c. 107, § 15. The answer of the foreman, in explanation of the verdict, upon inquiry by the court, was not competent to modify the effect of the formal verdict; and did not authorize the court to exercise any discretion as to the decree to be entered thereon. The only bearing such explanation could have would be upon the question whether to proceed to a decree, or to direct another trial of that issue.
Decree set aside.